Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
        This communication is in response to Application No. 16/562,712 filed on September 06, 2019 and the Request for continued examination (RCE) presented on November 10, 2021, amendment presented on October 20, 2021, which amends claims 1 and 10 and presents arguments, is hereby acknowledged. Claims 1-10 are currently pending and subject to examination.

Allowable Subject Matter
3.       Claims 1-10 are allowed.

Response to Arguments
4.       With regard to the Applicant’s remarks dated October 20, 2021:
          Claim Rejections under 35 U.S.C. § 103
          Regarding rejection of claims 1-10 under 35 U.S.C. 103, Applicant’s arguments have been fully considered.  Applicant argues at pages 9-11 of the remarks as filed on 

5.     The following is an examiner’s statement of reasons for allowance: 

                     EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
        The prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
        The closest prior arts of record Kutsumi et al. (US 2006/0053219 A1) discloses acquiring history information of operations of the plurality of devices, which are used by a plurality of users including the device ID, a date/time of use, a type of operation on the device, and operation details of the device and determining whether the specific user action has been performed by the target user, by comparing information in the history information of the device owned by the user and information in the notification condition information tab (Kutsumi: [paragraph 0178-0180, 0194-0197]).


       Newly found prior art reference Hashida et al. (US 2013/0185386 A1) teaches transmit the notification information again when the specific relationship is satisfied next and a notification control step of, when the item of location information indicated by the acquired item of setting information and an item of position information indicating a position of the communication terminal come into a specific relationship, causing the transmission device to transmit to the communication terminal notification information according to the item of character information corresponding to the item of location information indicated by the acquired item of setting information (Hashida: [paragraph 0014-0015]).

         None of the prior art discloses “(iv) notification mode information indicating available methods for transmitting the notification information are associated with each other; selecting the target device corresponding to the target user and corresponding to the event type, based on the device information included in the notification condition 

      In light of amendment presented on October 20, 2021 and RCE presented on November 10, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1 and 10. Claims 1 and 10 are allowable.

6.    When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-10 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.    Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion     
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.